18-22963-rdd     Doc 62     Filed 11/16/18    Entered 11/16/18 16:51:35          Main Document
                                             Pg 1 of 42


              GLOBAL NOTES, METHODOLOGY AND SPECIFIC
          DISCLOSURES REGARDING THE DEBTOR’S SCHEDULES OF
      ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                                           Introduction

       On June 22, 2018 (the “Petition Date”), an involuntary Chapter 7 petition was filed against
EMC Bronxville Metropolitan LLC (the “Debtor”), under title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New York,
White Plains Division (the “Bankruptcy Court”).

       On July 23, 2018, the Bankruptcy Court entered an order converting the Chapter 7 case to
Chapter 11 under of the Bankruptcy Code. [DE 14].

       On September 25, 2018, the Bankruptcy Court entered an order approving the appointment
of Fred Stevens, Esq., as the Chapter 11 Trustee (the “Trustee”). [DE 43].

        These Global Notes, Methodology, and Specific Disclosures Regarding the Debtor’s
Schedules of Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”)
pertain to, are incorporated by reference in, and comprise an integral part of the Debtor’s Schedules
of Assets and Liabilities (the “Schedules”) and Statement of Financial Affairs (“Statements”). The
Global Notes should be referred to, considered, and reviewed in connection with any review of the
Schedules and Statements.

       The Schedules and Statements do not purport to represent financial statements prepared in
accordance with Generally Accepted Accounting Principles in the United States (“GAAP”), nor
are they intended to be fully reconciled with the financial statements of the Debtor (whether
publicly filed or otherwise). Additionally, the Schedules and Statements contain unaudited
information that is subject to further review and potential adjustment, and reflect the Trustee’s
reasonable efforts to report the assets and liabilities of the Debtor.

        In preparing the Schedules and Statements, the Trustee relied upon information derived
from the Debtor’s available books and records. Although the Trustee has made reasonable efforts
to gather, secure and review the Debtor’s books and records, the Trustee is not satisfied at the time
of this filing that he has a complete set of books and records of the Debtor. Parties should be
advised that inadvertent errors or omissions, as well as the discovery of conflicting, revised, or
subsequent information, may cause a material change to the Schedules and Statements.

       The Trustee, his attorneys and financial advisors do not guarantee or warrant the accuracy
or completeness of the data that is provided in the Schedules and Statements, and shall not be liable
for any loss or injury arising out of or caused in whole or in part by the acts, omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained in the Schedules and Statements. Except
as expressly required by the Bankruptcy Code, the Trustee, his attorneys and financial advisors
expressly do not undertake any obligation to update, modify, revise, or re-categorize the
information provided in the Schedules and Statements or to notify any third party should the

                                                 1
18-22963-rdd     Doc 62     Filed 11/16/18    Entered 11/16/18 16:51:35          Main Document
                                             Pg 2 of 42


information be updated, modified, revised, or re-categorized. The Trustee, on behalf of himself or
the Debtor’s officers, employees, agents, and advisors disclaim any liability to any third party
arising out of or related to the information contained in the Schedules and Statements and reserve
all rights with respect thereto.

       In reviewing and signing the Schedules and Statements, the Trustee relied upon the efforts,
statements, and representations of the Trustee’s professionals and in certain instances upon the
Debtor’s former personnel. The Trustee has not (and could not have) personally verified the
accuracy of each such statement and representation, including, for example, statements and
representations concerning amounts owed to creditors and their addresses.

                             Global Notes and Overview of Methodology

   1. Reservation of Rights. Reasonable efforts have been made to prepare and file complete
      and accurate Schedules and Statements; however, inadvertent errors or omissions may
      exist. The Trustee reserves all rights to amend or supplement the Schedules and Statements
      from time to time, in all respects, as may be necessary or appropriate, including, without
      limitation, the right to amend the Schedules and Statements with respect to claim (“Claim”)
      description, designation; dispute or otherwise assert offsets or defenses to any Claim
      reflected in the Schedules and Statements as to amount, liability, priority, status, or
      classification; subsequently designate any Claim as “disputed,” “contingent,” or
      “unliquidated;” or object to the extent, validity, enforceability, priority, or avoidability of
      any Claim. Any failure to designate a Claim in the Schedules and Statements as “disputed,”
      “contingent,” or “unliquidated” does not constitute an admission by the Trustee that such
      Claim or amount is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does
      not constitute an admission of liability by the Trustee against which the Claim is listed or
      against the Debtor. Furthermore, nothing contained in the Schedules and Statements shall
      constitute a waiver of rights with respect to the Debtor’s chapter 11 case, including, without
      limitation, issues involving Claims, defenses, equitable subordination, recharacterization,
      and/or causes of action arising under the provisions of chapter 5 of the Bankruptcy Code
      and any other relevant non-bankruptcy laws to recover assets or avoid transfers. Any
      specific reservation of rights contained elsewhere in the Global Notes does not limit in any
      respect the general reservation of rights contained in this paragraph. Notwithstanding the
      foregoing, the Trustee is not hereby committing or obligating himself to update the
      Schedules and Statements.

   2. Description of Cases and “as of” Information Date. The asset information provided in
      the Schedules and Statements, except as otherwise noted, represents the asset data of the
      Debtor as of the close of business on June 22, 2018, and the liability information provided
      herein, except as otherwise noted, represents the liability data of the Debtor as of the close
      of business on June 22, 2018.

   3. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
      an inefficient use of estate assets for the Trustee to obtain current market valuations for all
      of the Debtor’s assets. Additionally, because the book values of certain assets, such as
      equipment may materially differ from their fair market values, they may be listed as

                                                 2
18-22963-rdd     Doc 62     Filed 11/16/18    Entered 11/16/18 16:51:35           Main Document
                                             Pg 3 of 42


      undetermined amounts as of the Petition Date. Furthermore, as applicable, assets that have
      fully depreciated or were expensed for accounting purposes may not appear in the
      Schedules and Statements if they have no net book value.

   4. Recharacterization. Notwithstanding the Trustee’s reasonable efforts to properly
      characterize, classify, categorize, or designate certain Claims, assets, executory contracts,
      unexpired leases, and other items reported in the Schedules and Statements, the Trustee
      may, nevertheless, have improperly characterized, classified, categorized, designated, or
      omitted certain items. Accordingly, the Trustee reserves all of his rights to recharacterize,
      reclassify, recategorize, further designate, add, or delete items reported in the Schedules
      and Statements at a later time as is necessary or appropriate as additional information
      becomes available, including, without limitation, whether contracts or leases listed herein
      were deemed executory or unexpired as of the Petition Date and remain executory and
      unexpired postpetition.

   5. Real Property and Personal Property–Leased. In the ordinary course of its business, the
      Debtor may have leased various articles of personal property, including, fixtures, and
      equipment, from certain third-party lessors. The Trustee has made reasonable efforts to list
      all such leases in the Schedules and Statements.

   6. Excluded Assets and Liabilities. The Trustee has sought to allocate liabilities between
      the prepetition and post-petition periods based on the information and research conducted
      in connection with the preparation of the Schedules and Statements. As additional
      information becomes available and further research is conducted, the allocation of
      liabilities between the prepetition and post-petition periods may change.

   7. The liabilities listed on the Schedules do not reflect any analysis of Claims under section
      503(b)(9) of the Bankruptcy Code. Accordingly, the Trustee reserves all of his rights to
      dispute or challenge the validity of any asserted Claims under section 503(b)(9) of the
      Bankruptcy Code or the characterization of the structure of any such transaction or any
      document or instrument related to any creditor’s Claim.

      The Trustee has excluded certain categories of assets, tax accruals, and liabilities from the
      Schedules and Statements, including, without limitation, [accrued salaries, employee
      benefit accruals], and deferred gains. In addition, certain immaterial assets and liabilities
      may have been excluded.

   8. Executory Contracts and Unexpired Leases. The Debtor’s known executory contracts
      and unexpired leases have been set forth in Schedule G.

   9. Classifications. Listing a Claim or contract on (a) Schedule D as “secured,” (b) Schedule
      E/F part 1 as “priority,” (c) Schedule E/F part 2 as “unsecured,” or (d) Schedule G as
      “executory” or “unexpired,” does not constitute an admission by the Trustee of the legal
      rights of the claimant, or a waiver of the Trustee’s rights to recharacterize or reclassify such
      Claims or contracts or leases or to setoff of such Claims.


                                                 3
18-22963-rdd     Doc 62     Filed 11/16/18     Entered 11/16/18 16:51:35          Main Document
                                              Pg 4 of 42


   10. Claims Description. Schedules D and E/F permit the Trustee to designate a Claim as
       “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim as
       “disputed,” “contingent,” or “unliquidated” does not constitute an admission by the Trustee
       that such amount is not “disputed,” “contingent,” or “unliquidated,” or that such Claim is
       not subject to objection. Moreover, listing a Claim does not constitute an admission of
       liability by the Trustee. For the avoidance of doubt, given the Trustee’s present inability
       to verify the accuracy of the Debtor’s books and records, the Trustee has determined to
       designate all claims as “disputed.” The overall effect of this determination will be that
       creditors are required to file proofs of their claims by a bar date to be established in this
       case. In the Trustee’s view, a review and reconciliation of such proofs of claim, if and
       when filed, will be the most efficient means of verification of such claims and interests for
       this case.

   11. Causes of Action. Despite reasonable efforts to identify all known assets, the Trustee may
       not have listed all of the Debtor’s causes of action or potential causes of action against
       third-parties as assets in the Schedules and Statements, including, without limitation,
       causes of actions arising under the provisions of chapter 5 of the Bankruptcy Code and any
       other relevant non-bankruptcy laws to recover assets or avoid transfers. The Trustee
       reserves all of his rights with respect to any cause of action (including avoidance actions),
       controversy, right of setoff, cross-Claim, counter-Claim, or recoupment and any Claim on
       contracts or for breaches of duties imposed by law or in equity, demand, right, action, lien,
       indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense, power,
       privilege, license, and franchise of any kind or character whatsoever, known, unknown,
       fixed or contingent, matured or unmatured, suspected or unsuspected, liquidated or
       unliquidated, disputed or undisputed, secured or unsecured, whether asserted directly or
       derivatively, whether arising before, on, or after the Petition Date, in contract or in tort, in
       law, or in equity, or pursuant to any other theory of law (collectively, “Causes of Action”)
       they may have, and neither these Global Notes nor the Schedules and Statements shall be
       deemed a waiver of any Claims or Causes of Action or in any way prejudice or impair the
       assertion of such Claims or Causes of Action.


   12. Parties-in-Interest. The Trustee has discovered certain records that are inconsistent in
       relation to control, ownership and/or membership of the Debtor, including the parties in
       interest identified in Statements 28 and 29. As such, the Trustee reserves all rights to
       further investigate and modify the descriptions of the following parties in interest and their
       roles, duties, and relationships with the Debtor.

          a. Edgar M. Costa (“Costa”), as a member of ELP Ventures II, LLC, has asserted to
             be the sole manager of the Debtor, f/k/a Metloft Bronxville LLC as of the Petition
             Date. On or about March 19, 2018, Costa changed the name of the company from
             Metloft Bronxville, LLC to EMC Bronxville Metropolitan LLC.
          b. Key Real Estate Bronxville, LLC (“KREB”) is a limited liability company formed
             under the laws of the State of New York on or around June 3, 2014. KREB is
             asserted to be the sole member of the Debtor as of the Petition Date and was
             believed to be previously owned by some combination of Donald F. Wellington
             (“Wellington”), Brad Wellington and KAW Bronxville, LLC (“KAW”). Based

                                                  4
18-22963-rdd   Doc 62     Filed 11/16/18    Entered 11/16/18 16:51:35         Main Document
                                           Pg 5 of 42


             upon the available documents reviewed, it appears that in 2016 KAW transferred
             its ownership interest in KREB to Kerry Wellington and Michael Yanko
             (“Yanko”). In addition, according to statements of Wellington, on or about
             December 5, 2017, he sold 100% of his membership interests in KREB to Costa.
             Wellington is seeking rescission of the instruments that purport to transfer his
             membership interest in KREB to Costa based on, among other things, Costa’s
             alleged fraudulent misrepresentations.
          c. WY Management LLC (“WY Management”) was a limited liability company
             formed under the laws of the State of New York on or around March 4, 2011 and
             appears to have been dissolved on January 4, 2018. WY Management is the former
             sole manager of the Debtor and was believed to be owned by some combination of
             Donald F. Wellington, Kerry Wellington and Yanko.
          d. EMC Builders Metropolitan LLC f/k/a WY Builders Metropolitan, LLC (“WY
             Builders Metro”) is a limited liability company formed under the laws of the State
             of New York on or around August 14, 2014. WY Builders Metro and the Debtor
             entered into a Standard Form of Agreement Between Owner and Contractor on
             October 31, 2014 for the development of the real property owned by the Debtor.
             WY Builders Metro was believed to be previously owned by some combination of
             Kerry Wellington and Yanko. On or about March 19, 2018, Costa changed the
             name of the company from WY Builders Metropolitan, LLC to EMC Builders
             Metropolitan LLC.
          e. Kerry Wellington appears to have acted as a manager of the Debtor or KREB prior
             to Costa’s purported ownership of the Debtor.

   13. Global Notes Control. If the Schedules and Statements differ from these Global Notes,
       the Global Notes shall control.

               Specific Disclosures with Respect to the Debtor’s Schedules

      Schedule A/B. All values set forth in Schedule A/B reflect the book value of the Debtor’s
      assets as of the close of business on June 22, 2018, unless otherwise noted below.

      Schedule A/B part 7, 8 and 9. Values related to furniture, equipment, building, vehicles
      and real property listed on Schedule A/B part 7, 8 and 9 are as the current market value, if
      known.

      Schedule D. The Claims listed on Schedule D arose or were incurred on various dates; a
      determination of the date upon which each Claim arose or was incurred would be unduly
      burdensome and cost prohibitive. Accordingly, not all such dates are included. All Claims
      listed on Schedule D, however, appear to have been incurred before the Petition Date.

      Schedule E/F part 1. With the exception of Claim 2.6, the Claimants listed in this category
      are for noticing purposes only. The Trustee is currently unaware of any amounts due to
      these Claimants.




                                               5
18-22963-rdd   Doc 62      Filed 11/16/18    Entered 11/16/18 16:51:35          Main Document
                                            Pg 6 of 42


      Schedule E/F part 2. The Trustee has used reasonable efforts to report all general
      unsecured Claims against the Debtor on Schedule E/F part 2, based upon the Debtor’s
      books and records as of the Petition Date.

      Determining the date upon which each Claim on Schedule E/F part 2 was incurred or arose
      would be unduly burdensome and cost prohibitive and, therefore, the Trustee does not list
      a date for each Claim listed on Schedule E/F part 2. Furthermore, claims listed on Schedule
      E/F part 2 may have been aggregated by unique creditor name and remit to address and
      may include several dates of incurrence for the aggregate balance listed.

      Schedule E/F part 2 contains information regarding pending litigation involving the
      Debtor. The dollar amount of potential Claims associated with any such pending litigation
      is listed as “undetermined” and marked as contingent, unliquidated, and disputed in the
      Schedules and Statements. Some of the litigation Claims listed on Schedule E//F may be
      subject to subordination pursuant to section 510 of the Bankruptcy Code or otherwise.
      Schedule E/F part 2 also includes potential or threatened litigation claims. Any information
      contained in Schedule E/F part 2 with respect to such potential litigation shall not be a
      binding representation of the Debtor’s liabilities with respect to any of the potential suits
      and proceedings included therein. The Trustee expressly incorporates by reference into
      Schedule E/F part 2 all parties to pending litigation listed in the Trustee’s Statements 7, as
      contingent, unliquidated, and disputed claims, to the extent not already listed on Schedule
      E/F part 2.

      Schedule E/F part 2 reflects the prepetition amounts owing to counterparties to executory
      contracts and unexpired leases. Such prepetition amounts, however, may be paid in
      connection with the assumption, or assumption and assignment, of executory contracts or
      unexpired leases. Additionally, Schedule E/F part 2 does not include potential rejection
      damage Claims, if any, of the counterparties to executory contracts and unexpired leases
      that may be rejected.

      Schedule G. Certain information, such as the contact information of the counterparty, may
      not be included where such information could not be obtained through the Trustee’s
      reasonable efforts. Listing or omitting a contract or agreement on Schedule G does not
      constitute an admission that such contract or agreement is or is not an executory contract
      or unexpired lease was in effect on the Petition Date or is valid or enforceable. Certain of
      the leases and contracts listed on Schedule G may contain certain renewal options,
      guarantees of payment, indemnifications, options to purchase, rights of first refusal, and
      other miscellaneous rights. Such rights, powers, duties, and obligations are not set forth
      separately on Schedule G.

      The contracts, agreements, and leases listed on Schedule G may have expired or may have
      been modified, amended, or supplemented from time to time by various amendments,
      restatements, waivers, estoppel certificates, letters, memoranda, and other documents,
      instruments, and agreements that may not be listed therein despite the Trustee’s reasonable
      efforts to identify such documents. Further, unless otherwise specified on Schedule G, each
      executory contract or unexpired lease listed thereon shall include all exhibits, schedules,

                                                6
18-22963-rdd   Doc 62     Filed 11/16/18    Entered 11/16/18 16:51:35        Main Document
                                           Pg 7 of 42


      riders, modifications, declarations, amendments, supplements, attachments, restatements,
      or other agreements made directly or indirectly by any agreement, instrument, or other
      document that in any manner affects such executory contract or unexpired lease, without
      respect to whether such agreement, instrument, or other document is listed thereon.

      In addition, the Debtor may have entered into various other types of agreements in the
      ordinary course of its business, such as subordination, nondisturbance, and attornment
      agreements, supplemental agreements, settlement agreements, amendments/letter
      agreements, title agreements and confidentiality agreements. Such agreements may not be
      set forth on Schedule G. Certain of the executory agreements may not have been
      memorialized and could be subject to dispute. Executory agreements that are oral in nature
      have not been included on the Schedule G.

      Schedule H. For purposes of Schedule H, the parties that are either the principal obligors
      or guarantors under the prepetition debt facilities are listed as co-debtors on Schedule H.
      The Trustee may not have identified certain guarantees associated with the Debtor’s
      executory contracts, unexpired leases, secured financings, debt instruments, and other such
      agreements.

      In the ordinary course of its business, the Debtor may be involved in pending or threatened
      litigation. These matters may involve multiple plaintiffs and defendants, some or all of
      whom may assert cross-Claims and counter-Claims against other parties. Litigation matters
      can be found on the Debtor’s Schedule E/F part 2 and Statement 7, as applicable.




                                               7
           18-22963-rdd                         Doc 62                 Filed 11/16/18                     Entered 11/16/18 16:51:35                                                Main Document
                                                                                                         Pg 8 of 42
 Fill in this information to identify the case:

 Debtor name            EMC Bronxville Metropolitan LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               18-22963-rdd
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                           amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                       12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                      $         Unknown
                                                                                                                                                                                                           0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                         $         Unknown
                                                                                                                                                                                                          0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                        $         Unknown
                                                                                                                                                                                                           0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                      $      20,192,452.17


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                         $               4,295.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                 +$      34,353,141.34


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                               $        54,549,888.51




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                              Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18       Entered 11/16/18 16:51:35                   Main Document
                                                                              Pg 9 of 42
 Fill in this information to identify the case:

 Debtor name          EMC Bronxville Metropolitan LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         18-22963-rdd
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Bank of America                                        Checking                         2942                                    Unknown




            3.2.     HSBC                                                   Unknown                          2760                                    Unknown




            3.3.     Popular Bank                                           Unknown                          XXXX                                    Unknown



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                             $0.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                         Main Document
                                                                        Pg 10 of 42
 Debtor         EMC Bronxville Metropolitan LLC                                                   Case number (If known) 18-22963-rdd
                Name


     No. Go to Part 4.
     Yes Fill in the information below.
 11.       Accounts receivable


           11b. Over 90 days old:                               100,000.00   -                          100,000.00 =....                             $0.00
                                              face amount                           doubtful or uncollectible accounts



           11b. Over 90 days old:                            3,220,827.42    -                        3,220,827.42 =....                             $0.00
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                     $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                   Net book value of         Valuation method used   Current value of
                                                                                 debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Believed to be Furniture and Fixtures in a third
           party storage facility under contract with Elite
           Moving & Storage Inc.
           PO Box 384 New York, NY 10027                                                   Unknown                                             Unknown


           Furniture & Fixtures - On Site
           759 Palmer Ave, Yonkers, NY 10708                                               Unknown                                             Unknown



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            18-22963-rdd                Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                     Main Document
                                                                        Pg 11 of 42
 Debtor         EMC Bronxville Metropolitan LLC                                               Case number (If known) 18-22963-rdd
                Name

            communication systems equipment and software

 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                                       $0.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
             No
             Yes
 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.                                         Fee interest in
                     759 Palmer Road                      partially
                     Yonkers,                             constructed
                     Westchester County,                  residential real
                     New York 10708                       estate                       Unknown         N/A                                  Unknown




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            18-22963-rdd                Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                  Main Document
                                                                        Pg 12 of 42
 Debtor         EMC Bronxville Metropolitan LLC                                              Case number (If known) 18-22963-rdd
                Name



     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            18-22963-rdd                   Doc 62              Filed 11/16/18 Entered 11/16/18 16:51:35                                          Main Document
                                                                             Pg 13 of 42
 Debtor          EMC Bronxville Metropolitan LLC                                                                     Case number (If known) 18-22963-rdd
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                         $0.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           18-22963-rdd                      Doc 62       Filed 11/16/18 Entered 11/16/18 16:51:35                               Main Document
                                                                        Pg 14 of 42
 Fill in this information to identify the case:

 Debtor name          EMC Bronxville Metropolitan LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)              18-22963-rdd
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    A&A Fab LLC                                   Describe debtor's property that is subject to a lien                $547,331.59                 Unknown
        Creditor's Name                               759 Palmer Road, Yonkers, Westchester
        955 Burnt Meadow Rd, Ste                      County, New York 10708
        1
        Hewitt, NJ 07421
        Creditor's mailing address                    Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        7/10/18                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


        Banco Popular North
 2.2                                                                                                                  $12,849,633.18                  Unknown
        America                                       Describe debtor's property that is subject to a lien
        Creditor's Name                               759 Palmer Road, Yonkers, Westchester
        85 Broad Street, 10th Floor                   County, New York 10708
        Attn: Joseph Farrauto
        New York, NY 10004
        Creditor's mailing address                    Describe the lien
                                                      Building Loan Mortgage
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        11/20/2014                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           18-22963-rdd                     Doc 62        Filed 11/16/18 Entered 11/16/18 16:51:35                                 Main Document
                                                                        Pg 15 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                                          Case number (if know)      18-22963-rdd
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


       Banco Popular North
 2.3                                                                                                                       $5,264,205.12         Unknown
       America                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                759 Palmer Road, Yonkers, Westchester
       85 Broad Street, 10th Floor                    County, New York 10708
       Attn: Joseph Farrauto
       New York, NY 10004
       Creditor's mailing address                     Describe the lien
                                                      Project Loan Mortgage
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       11/20/2014                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.4   City of Yonkers RE Taxes                       Describe debtor's property that is subject to a lien                      $96,583.74       Unknown
       Creditor's Name                                759 Palmer Road, Yonkers, Westchester
       Assessment Office                              County, New York 10708
       40 South Broadway -Room
       100
       Yonkers, NY 10701
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


       Easton-Steinmeyer &
 2.5                                                                                                                           $156,588.20       Unknown
       Assoc LLC                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                759 Palmer Road, Yonkers, Westchester
       79 Madison Ave                                 County, New York 10708
       16th Floor
       New York, NY 10016
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           18-22963-rdd                     Doc 62        Filed 11/16/18 Entered 11/16/18 16:51:35                                 Main Document
                                                                        Pg 16 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                                          Case number (if know)      18-22963-rdd
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       6/7/2017                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


       Joe Lombardo Plumbing &
 2.6                                                                                                                           $142,159.84       Unknown
       Heatin                                         Describe debtor's property that is subject to a lien
       Creditor's Name                                759 Palmer Road, Yonkers, Westchester
                                                      County, New York 10708
       321 Spook Rock Road
       Suffren, NY 10901
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       6/12/2017                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.7   John V. Krupa                                  Describe debtor's property that is subject to a lien                     $390,000.00       Unknown
       Creditor's Name                                759 Palmer Road, Yonkers, Westchester
                                                      County, New York 10708
       63 Plank Rd
       Staten Island, NY 10314
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       11/6/2017                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 3 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           18-22963-rdd                     Doc 62        Filed 11/16/18 Entered 11/16/18 16:51:35                                 Main Document
                                                                        Pg 17 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                                          Case number (if know)      18-22963-rdd
              Name


 2.8   Naber Electric, Inc.                           Describe debtor's property that is subject to a lien                     $221,963.50       Unknown
       Creditor's Name                                759 Palmer Road, Yonkers, Westchester
                                                      County, New York 10708
       1025 Saw Mill River Road
       Yonkers, NY 10710
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       4/5/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.9   Perimeter Concrete Corp.                       Describe debtor's property that is subject to a lien                     $194,200.00       Unknown
       Creditor's Name                                759 Palmer Road, Yonkers, Westchester
                                                      County, New York 10708
       374 Tulip Ave
       Floral Park, NY 11001
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       5/14/2018                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.1
 0     Spray Enterprise                               Describe debtor's property that is subject to a lien                      $19,990.00       Unknown
       Creditor's Name                                759 Palmer Road, Yonkers, Westchester
                                                      County, New York 10708
       659 East 226th Street
       Bronx, NY 10466
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       3/26/2018                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 4 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           18-22963-rdd                      Doc 62       Filed 11/16/18 Entered 11/16/18 16:51:35                                  Main Document
                                                                        Pg 18 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                                          Case number (if know)       18-22963-rdd
              Name

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


 2.1    TNT Contracting Group,
 1      LLC                                           Describe debtor's property that is subject to a lien                     $309,797.00            Unknown
        Creditor's Name                               759 Palmer Road, Yonkers, Westchester
                                                      County, New York 10708
        9 Grand Street
        Garfield, NJ 07026
        Creditor's mailing address                    Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        6/7/2017                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


                                                                                                                               $20,192,452.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        17

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity
         A&A Fab LLC
         c/o MacVean, Lewis, Sherman                                                                           Line   2.1
         34 Grove St, PO Box 310
         Middletown, NY 10940

         Banco Popular North America
         c/o Zelcher Ellman & Krause LL                                                                        Line   2.2
         1211 Avenue of the Americas
         New York, NY 10019

         Banco Popular North America
         c/o Zelcher Ellman & Krause LL                                                                        Line   2.3
         1211 Avenue of the Americas
         New York, NY 10019

         Easton-Steinmeyer & Assoc LLC
         c/o Duane Morris, LLP                                                                                 Line   2.5
         1540 Broadway
         New York, NY 10036



Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 5 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                  Main Document
                                                                        Pg 19 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                            Case number (if know)   18-22963-rdd
              Name

        TNT Contracting Group, LLC
        c/o Richard G. Fontana, Esq.                                                            Line   2.11
        122 Westmoreland Ave
        White Plains, NY 10606




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                     page 6 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            18-22963-rdd                Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                                  Main Document
                                                                        Pg 20 of 42
 Fill in this information to identify the case:

 Debtor name         EMC Bronxville Metropolitan LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)          18-22963-rdd
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown          Unknown
           Consolidated Edison Co. of NY                             Check all that apply.
           511 Theodore Fremd Ave                                     Contingent
           Floor 2                                                    Unliquidated
           Rye, NY 10580                                              Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number 3004                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (1)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown          Unknown
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                              Contingent
           Philadelphia, PA 19101-7346                                Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   35848                               Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                                      Main Document
                                                                        Pg 21 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                                                 Case number (if known)   18-22963-rdd
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          NYC Dept. of Finance                                       Check all that apply.
          345 Adans Street, 3rd Floor                                 Contingent
          Attn: Legal Affairs Div.                                    Unliquidated
          Brooklyn, NY 11201-3719                                     Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          NYS Dept. of Tax & Finance                                 Check all that apply.
          Bankruptcy Special Procedures                               Contingent
          P.O. Box 5300                                               Unliquidated
          Albany, NY 12205-0300                                       Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          NYS Unemployment Ins. Fund                                 Check all that apply.
          P.O. Box 551                                                Contingent
          Albany, NY 12201                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,295.00    $4,295.00
          Octagon Painting Inc.                                      Check all that apply.
          10 High Ridge Road                                          Contingent
          West Harrison, NY 10604                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (3)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                                              Main Document
                                                                        Pg 22 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                                                 Case number (if known)          18-22963-rdd
              Name

 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           Parking Violations Bureau                                 Check all that apply.
           210 Joralemon Avenue                                       Contingent
           Brooklyn, NY 11201                                         Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.8       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           SEC - NY Regional Office                                  Check all that apply.
           200 Vessey Street - Suite 400                              Contingent
           Attn: Andrew M. Calamari                                   Unliquidated
           New York, NY 10281                                         Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.9       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           U.S. Dept. of HUD                                         Check all that apply.
           Off of Regional Counsel NY/NJ                              Contingent
           26 Federal Plaza - Room 3500                               Unliquidated
           New York, NY 10278                                         Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $5,000,000.00
           AAEB5 Fund 17, LLC                                                       Contingent
           489 Fifth Ave, 12th Floor                                                Unliquidated
           New York, NY 10017                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $12,395.00
           Analytical Quality & Monitoring                                          Contingent
           P.O. Box 330-WOB                                                         Unliquidated
           West Orange, NJ 07052                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 3 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                                        Main Document
                                                                        Pg 23 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                                         Case number (if known)            18-22963-rdd
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,330.64
          Bank Direct Capital Finance                                         Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $6,500,000.00
          BCG Ritz Trump, LLC                                                 Contingent
          3411 Silverside Rd, Ste 104                                         Unliquidated
          Rodney Building                                                     Disputed
          Wilmington, DE 19810-4809
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,991.52
          Building Structural                                                 Contingent
          Engineering Service                                                 Unliquidated
          40 Stakey Farm Rd                                                   Disputed
          Southington, CT 06489
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,400.00
          Carlin-Simpson & Associates                                         Contingent
          61-67 Main Street                                                   Unliquidated
          Sayreville, NJ 08872                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $7,612,084.62
          Donald Wellington                                                   Contingent
          2906 Old Lexington Rd                                               Unliquidated
          Asheboro, NC 27205-2582                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $24,999.99
          Douglas Elliman Real Estate                                         Contingent
          26 West 17th Street                                                 Unliquidated
          New York, NY 10011                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,718.19
          Elite Moving & Storage                                              Contingent
          c/o Vince Marin                                                     Unliquidated
          PO Box 384                                                          Disputed
          New York, NY 10027
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                                        Main Document
                                                                        Pg 24 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                                         Case number (if known)            18-22963-rdd
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,000.00
          EMC Hotel & Resorts, LLC                                            Contingent
          400 High Ave                                                        Unliquidated
          Nyack, NY 10960                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,750.00
          GACE Consulting Engineers                                           Contingent
          105 Madison Avenue                                                  Unliquidated
          New York, NY 10016                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,295.00
          Grossfield Macri Consulting                                         Contingent
          Engineers PC                                                        Unliquidated
          34 Shadblow Hill Rd                                                 Disputed
          Ridgefield, CT 06877
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $70,000.00
          Hall Heating & Cooling Service                                      Contingent
          15 Home St.
          White Plains, NY 10606
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,725.00
          Hamptons Production House                                           Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $15,000.00
          Hundred Stories LLC                                                 Contingent
          215 E 68th St, Ste 20ZZ                                             Unliquidated
          New York, NY 10065                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,253.13
          JMC Site Development Consult                                        Contingent
          120 Bedford Road                                                    Unliquidated
          Armonk, NY 10504                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 5 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                                        Main Document
                                                                        Pg 25 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                                         Case number (if known)            18-22963-rdd
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,000.00
          KAW Soma 7                                                          Contingent
          1 Piermont Avenue                                                   Unliquidated
          Nyack, NY 10960                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $194,125.00
          Kerry Wellington                                                    Contingent
          525 W 22nd St PH F                                                  Unliquidated
          New York, NY 10011-1160                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $223,610.00
          Key Real Estate Bronxville LLC                                      Contingent
          1 Piermont Avenue                                                   Unliquidated
          Nyack, NY 10960                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $925.00
          Link Land Surveyors, P.C.                                           Contingent
          21 Clark Place, Suite 1B                                            Unliquidated
          Mahopac, NY 10541                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $20,368.56
          Quinn McCabe LLP                                                    Contingent
          9 E 40th St, 14th Floor                                             Unliquidated
          New York, NY 10016                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,950.00
          Redundant Pixel, LLC                                                Contingent
          265 Canal Street - Suite 408                                        Unliquidated
          New York, NY 10013                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,167.00
          RESIG                                                               Contingent
          622 Third Avenue                                                    Unliquidated
          New York, NY 10017                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 6 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                                        Main Document
                                                                        Pg 26 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                                         Case number (if known)            18-22963-rdd
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $17,000.00
          Rode Advertising                                                    Contingent
          902 Broadway, 10th Fl                                               Unliquidated
          New York, NY 10010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,473.95
          Starr Associates LLP                                                Contingent
          220 E 42nd St, Ste 3302                                             Unliquidated
          New York, NY 10017                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,000.00
          Sullivan Engineering LLC                                            Contingent
          409 Minnisink Road, Suite 103                                       Unliquidated
          Totowa, NJ 07512                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $43,024.30
          Tarter Krinsky & Drogin LLP                                         Contingent
          1350 Broadway                                                       Unliquidated
          New York, NY 10018                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $45,000.00
          Thomas E. Haynes Architect                                          Contingent
          570 Yonkers Avenue
          Yonkers, NY 10704
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,250.79
          Welby, Brady & Greenblatt, LLP                                      Contingent
          11 Martine Avenue, 15th Floor                                       Unliquidated
          White Plains, NY 10606                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $86,677.65
          Werner E Tietjen, PE                                                Contingent
          68 Purchase St
          Rye, NY 10580
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 7 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                                        Main Document
                                                                        Pg 27 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                                         Case number (if known)            18-22963-rdd
              Name

 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $3,254,651.00
           WY Builders Metropolitan LLC                                       Contingent
           1 Piermont Ave                                                     Unliquidated
           Nyack, NY 10960                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.32      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $15,000.00
           WY Builders Metropolitan LLC                                       Contingent
           1 Piermont Ave                                                     Unliquidated
           Nyack, NY 10960                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.33      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $6,138,975.00
           Z Bronxville Investors LLC                                         Contingent
           Attn: Rick Singer                                                  Unliquidated
           40 West 57th St, 29th Floor                                        Disputed
           New York, NY 10019
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No  Yes
 3.34      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $5,000,000.00
           ZSC Bronxville Metro Investors                                     Contingent
           Attn: Rick Singer                                                  Unliquidated
           40 West 57th St, 29th Floor                                        Disputed
           New York, NY 10019
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       AAEB5 Fund 17, LLC
           c/o DuVal & Stachenfeld                                                                    Line      3.1
           555 Madison Ave, 6th FL
           New York, NY 10022                                                                               Not listed. Explain


 4.2       Julia Yong-hee Park
           c/o Advantage America EB-5 Grp                                                             Line      3.1
           575 Madison Ave, FL 23
           New York, NY 10022                                                                               Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.         $                      4,295.00
 5b. Total claims from Part 2                                                                             5b.    +    $                 34,353,141.34

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.         $                    34,357,436.34



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            18-22963-rdd                Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                        Main Document
                                                                        Pg 28 of 42
 Fill in this information to identify the case:

 Debtor name         EMC Bronxville Metropolitan LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         18-22963-rdd
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Contract for
              lease is for and the nature of              Construction
              the debtor's interest

                  State the term remaining
                                                                                     WY Builders Metropolitan LLC
              List the contract number of any                                        79 Main Street, 2nd Floor
                    government contract                                              Nyack, NY 10960




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                   Main Document
                                                                        Pg 29 of 42
 Fill in this information to identify the case:

 Debtor name         EMC Bronxville Metropolitan LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         18-22963-rdd
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Donald F.                         c/o Michael L. Simes, Esq.                       Banco Popular North             D       2.2
             Wellington                        1251 Ave of Americas, 20 FL                      America                          E/F
                                               New York, NY 10020
                                                                                                                                G




    2.2      Donald F.                         c/o Michael L. Simes, Esq.                       Banco Popular North             D       2.3
             Wellington                        1251 Ave of Americas, 20 FL                      America                          E/F
                                               New York, NY 10020
                                                                                                                                G




    2.3      Donald F.                         c/o Michael L. Simes, Esq.                       Z Bronxville                    D
             Wellington                        1251 Ave of Americas, 20 FL                      Investors LLC                    E/F        3.33
                                               New York, NY 10020
                                                                                                                                G




    2.4      Donald F.                         c/o Michael L. Simes, Esq.                       ZSC Bronxville Metro            D
             Wellington                        1251 Ave of Americas, 20 FL                      Investors                        E/F        3.34
                                               New York, NY 10020
                                                                                                                                G




Official Form 206H                                                      Schedule H: Your Codebtors                                           Page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                Main Document
                                                                        Pg 30 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                           Case number (if known)   18-22963-rdd


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.5      Edgar Costa                       129 West 20th St, PH AB                       Z Bronxville                 D
                                               New York, NY 10011                            Investors LLC                 E/F       3.33
                                                                                                                          G



    2.6      Edgar Costa                       129 West 20th St, PH AB                       ZSC Bronxville Metro         D
                                               New York, NY 10011                            Investors                     E/F       3.34
                                                                                                                          G



    2.7      EMC Hotels and                    c/o KWJS&S - Attn F. Stevens                  BCG Ritz Trump, LLC          D
             Resorts, LLC                      200 West 41st St, 17th Floor                                                E/F       3.4
                                               New York, NY 10036
                                                                                                                          G




    2.8      KAW NR, LLC                       1 Piermont Ave                                BCG Ritz Trump, LLC          D
                                               Nyack, NY 10960                                                             E/F       3.4
                                                                                                                          G



    2.9      Kerry Wellington                  c/o Michael L. Simes, Esq.                    Banco Popular North          D       2.2
                                               1251 Ave of Americas, 20 FL                   America                       E/F
                                               New York, NY 10020
                                                                                                                          G




    2.10     Kerry Wellington                  c/o Michael L. Simes, Esq.                    Banco Popular North          D       2.3
                                               1251 Ave of Americas, 20 FL                   America                       E/F
                                               New York, NY 10020
                                                                                                                          G




    2.11     Kerry Wellington                  c/o Michael L. Simes, Esq.                    Spray Enterprise             D       2.10
                                               1251 Ave of Americas, 20 FL                                                 E/F
                                               New York, NY 10020
                                                                                                                          G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35               Main Document
                                                                        Pg 31 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                          Case number (if known)   18-22963-rdd


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.12     Kerry Wellington                  c/o Michael L. Simes, Esq.                   Z Bronxville                 D
                                               1251 Ave of Americas, 20 FL                  Investors LLC                 E/F       3.33
                                               New York, NY 10020
                                                                                                                         G




    2.13     Kerry Wellington                  c/o Michael L. Simes, Esq.                   ZSC Bronxville Metro         D
                                               1251 Ave of Americas, 20 FL                  Investors                     E/F       3.34
                                               New York, NY 10020
                                                                                                                         G




    2.14     Key Real Estate                   1 Piermont Ave                               Z Bronxville                 D
             Bronxville LLC                    Nyack, NY 10960                              Investors LLC                 E/F       3.33
                                                                                                                         G



    2.15     Key Real Estate                   1 Piermont Ave                               ZSC Bronxville Metro         D
             Bronxville LLC                    Nyack, NY 10960                              Investors                     E/F       3.34
                                                                                                                         G



    2.16     WY Builders                       1 Piermont Ave                               Banco Popular North          D       2.2
             Metropolitan LLC                  Nyack, NY 10960                              America                       E/F
                                                                                                                         G



    2.17     WY Builders                       1 Piermont Ave                               Banco Popular North          D       2.3
             Metropolitan LLC                  Nyack, NY 10960                              America                       E/F
                                                                                                                         G



    2.18     WY Builders                       1 Piermont Ave                               Perimeter Concrete           D       2.9
             Metropolitan LLC                  Nyack, NY 10960                              Corp.                         E/F
                                                                                                                         G



    2.19     WY Builders                       c/o WY Management, LLC                       Naber Electric, Inc.         D       2.8
             Metropolitan LLC                  79 Main Street, 2nd FL                                                     E/F
                                               Nyack, NY 10960
                                                                                                                         G



Official Form 206H                                                      Schedule H: Your Codebtors                                   Page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35               Main Document
                                                                        Pg 32 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                          Case number (if known)   18-22963-rdd


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.20     WY Builders                       1 Piermont Ave                               John V. Krupa                D       2.7
             Metropolitan LLC                  Nyack, NY 10960                                                            E/F
                                                                                                                         G



    2.21     WY Builders                       1 Piermont Ave                               TNT Contracting              D       2.11
             Metropolitan LLC                  Nyack, NY 10960                              Group, LLC                    E/F
                                                                                                                         G



    2.22     WY Builders                       759 Palmer Ave                               A&A Fab LLC                  D       2.1
             Metropolitan LLC                  Yonkers, NY 10710                                                          E/F
                                                                                                                         G



    2.23     WY Builders,                      1 Piermont Ave                               Joe Lombardo                 D       2.6
             LLC                               Nyack, NY 10960                              Plumbing & Heatin             E/F
                                                                                                                         G



    2.24     WY Management                     1 Piermont Ave                               Spray Enterprise             D       2.10
                                               Nyack, NY 10960                                                            E/F
                                                                                                                         G



    2.25     WY Management                     1 Piermont Ave                               Spray Enterprise             D       2.10
             LLC                               Nyack, NY 10960                                                            E/F
                                                                                                                         G



    2.26     WY Management                     1 Piermont Ave                               John V. Krupa                D       2.7
             LLC                               Nyack, NY 10960                                                            E/F
                                                                                                                         G



    2.27     WY Management                     1 Piermont Ave                               Easton-Steinmeyer &          D       2.5
             LLC                               Nyack, NY 10960                              Assoc LLC                     E/F
                                                                                                                         G




Official Form 206H                                                      Schedule H: Your Codebtors                                   Page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
         18-22963-rdd            Doc 62         Filed 11/16/18 Entered 11/16/18 16:51:35                              Main Document
                                                              Pg 33 of 42
 Fill in this information to identify the case and this filing:

                EMC Bronxville Metropolitan LLC
 Debtor Name __________________________________________________________________
                                         Southern                            NY
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                            (State)
                            18-22963 (RDD)
 Case number (If known): _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                   12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



           Declaration and signature



        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
        another individual serving as a representative of the debtor in this case.

        I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


            Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

            Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

            Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

            Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

            Schedule H: Codebtors (Official Form 206H)

            Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

            Amended Schedule ____


            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


                                                       Global Notes, Methodology and Specific Disclosures Regarding
             Other document that requires a declaration__________________________________________________________________________________
                                                           Schedule of Assets and Liabilities, and Statement of Financial Affairs


        I declare under penalty of perjury that the foregoing is true and correct.


                     11/16/2018
        Executed on ______________                            _________________________________________________________________________
                      MM / DD / YYYY                            Signature of individual signing on behalf of debtor



                                                                 Fred Stevens, as Chapter 11 Trustee
                                                                ________________________________________________________________________
                                                                Printed name

                                                                Chapter 11 Trustee
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                         Declaration Under Penalty of Perjury for Non-Individual Debtors
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                                Main Document
                                                                        Pg 34 of 42


 Fill in this information to identify the case:

 Debtor name         EMC Bronxville Metropolitan LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         18-22963-rdd
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                   Unknown
       From 1/01/2018 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                                 $20,000.00
       From 1/01/2017 to 12/31/2017
                                                                                                Other


       For year before that:                                                                    Operating a business                               $-201,817.19
       From 1/01/2016 to 12/31/2016
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                                    Main Document
                                                                        Pg 35 of 42
 Debtor       EMC Bronxville Metropolitan LLC                                                           Case number (if known) 18-22963-rdd



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Not Available                                                                                  Unknown             Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Not Available                                                                                  Unknown


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                                 Main Document
                                                                        Pg 36 of 42
 Debtor        EMC Bronxville Metropolitan LLC                                                              Case number (if known) 18-22963-rdd




       None
               Recipient's name and address                      Description of the gifts or contributions                Dates given                          Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates               Total amount or
                the transfer?                                                                                                                               value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                  Dates transfers            Total amount or
                                                                                                                        were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                            Description of property transferred or                   Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    1 Piermont Ave
                Nyack, NY 10960



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            18-22963-rdd                Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                               Main Document
                                                                        Pg 37 of 42
 Debtor        EMC Bronxville Metropolitan LLC                                                          Case number (if known) 18-22963-rdd



                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.2.     79 Main Street
                 Nyack, NY 10960

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and                  Last 4 digits of         Type of account or          Date account was              Last balance
                 Address                                         account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Not Available                                   XXXX-                     Checking                  Unknown                          Unknown
                                                                                           Savings
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            18-22963-rdd                Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                             Main Document
                                                                        Pg 38 of 42
 Debtor      EMC Bronxville Metropolitan LLC                                                            Case number (if known) 18-22963-rdd



20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Elite Moving & Storage, Inc.                                  Trustee and his                      Believed to be Furniture and          No
       P.O. Box 384                                                  professionals have not               Fixtures in a third party             Yes
       New York, NY 10027                                            had access; unknown of               storage facility under contract
                                                                     any other party had/has              with Elite Moving & Storage,
                                                                     access                               Inc.



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                                  Main Document
                                                                        Pg 39 of 42
 Debtor      EMC Bronxville Metropolitan LLC                                                            Case number (if known) 18-22963-rdd



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Sandra Romero                                                                                                              2014 - June 2018
                    EMC Bronxville Metropolitan
                    759 Palmer Road
                    Bronxville, NY 10708
       26a.2.       WY Builders Metropolitan LLC
                    1 Piermont Ave
                    Nyack, NY 10960
       26a.3.       WY Management LLC
                    1 Piermont Ave
                    Nyack, NY 10960
       26a.4.       Kerry Wellington
                    525 West 22nd ST, PH F
                    New York, NY 10011
       26a.5.       Edgar Costa
                    129 West 20th St, PH AB
                    New York, NY 10011
       26a.6.       John V. Krupa
                    63 Plank Rd
                    Staten Island, NY 10314
       26a.7.       Key Real Estate Bronxville LLC
                    1 Piermont Ave
                    Nyack, NY 10960
       26a.8.       Imowitz Koenig & Co., LLP
                    622 Third Avenue, 33rd Floor
                    New York, NY 10017
       26a.9.       Real Estate Systems
                    Implementation Group, LLC
                    622 Third Avenue, 33rd Floor
                    New York, NY 10017
       26a.10.      Alicia Boudreau                                                                                                            2013 - June/July
                    20 Delloro Street                                                                                                          2016
                    West Haverstraw, NY 10993-1204

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                              Main Document
                                                                        Pg 40 of 42
 Debtor      EMC Bronxville Metropolitan LLC                                                            Case number (if known) 18-22963-rdd



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       Imowitz Koenig & Co., LLP
                    622 Third Avenue, 33rd Floor
                    New York, NY 10017

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Imowitz Koenig & Co., LLP
                    622 Third Avenue, 33rd Floor
                    New York, NY 10017
       26c.2.       Real Estate Systems
                    Implementation Group, LLC
                    622 Third Avenue, 33rd Floor
                    New York, NY 10017

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Key Real Estate Bronxville                     1 Piermont Ave                                      Member                                100
       LLC                                            Nyack, NY 10960



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Edgar M. Costa                                 129 West 20th St, PH AB                             Sole Manager
                                                      New York, NY 10011




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           18-22963-rdd                 Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                               Main Document
                                                                        Pg 41 of 42
 Debtor      EMC Bronxville Metropolitan LLC                                                            Case number (if known) 18-22963-rdd



       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       WY Builders Metropolitan                       1 Piermont Ave                                      Contractor
       LLC                                            Nyack, NY 10960

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       WY Management LLC                              1 Piermont Ave                                      Former Sole Manager              Through January
                                                      Nyack, NY 10960                                                                      2018

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Kerry Wellington                               525 West 22nd St, PH F                              Former Manager                   Through March
                                                      New York, NY 10011                                                                   2018


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Not Available
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Key Real Estate Bronxville, LLC                                                                            EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            18-22963-rdd                Doc 62            Filed 11/16/18 Entered 11/16/18 16:51:35                             Main Document
                                                                        Pg 42 of 42
 Debtor      EMC Bronxville Metropolitan LLC                                                            Case number (if known) 18-22963-rdd



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed
     uted on          November 16, 2018
                                                                        Fred Stevens, as Chapter 11 Trustee
 Signature
      ture of individual signing on behalf
                                    be     of the debtor                Printed name

 Position or relationship to debtor         Chapter 11 Trustee
Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
